Title: John Adams to Abigail Adams, 29 October 1775
From: Adams, John
To: Adams, Abigail


     
      
       Octr. 29. 1775
      
     
     There is, in the human Breast, a social Affection, which extends to our whole Species. Faintly indeed; but in some degree. The Nation, Kingdom, or Community to which We belong is embraced by it more vigorously. It is stronger still towards the Province to which we belong, and in which We had our Birth. It is stronger and stronger, as We descend to the County, Town, Parish, Neighbourhood, and Family, which We call our own.—And here We find it often so powerfull as to become partial, to blind our Eyes, to darken our Understandings and pervert our Wills.
     It is to this Infirmity, in my own Heart, that I must perhaps attribute that local Attachment, that partial Fondness, that overweening Prejudice in favour of New England, which I feel very often and which I fear sometimes, leads me to expose myself to just Ridicule.
     New England has in many Respects the Advantage of every other Colony in America, and indeed of every other Part of the World, that I know any Thing of.
     1. The People are purer English Blood, less mixed with Scotch, Irish, Dutch, French, Danish, Sweedish &c. than any other; and descended from Englishmen too who left Europe, in purer Times than the present and less tainted with Corruption than those they left behind them.
     2. The Institutions in New England for the Support of Religion, Morals and Decency, exceed any other, obliging every Parish to have a Minister, and every Person to go to Meeting &c.
     3. The public Institutions in New England for the Education of Youth, supporting Colledges at the public Expence and obliging Towns to maintain Grammar schools, is not equalled and never was in any Part of the World.
     4. The Division of our Territory, that is our Counties into Townships, empowering Towns to assemble, choose officers, make Laws, mend roads, and twenty other Things, gives every Man an opportunity of shewing and improving that Education which he received at Colledge or at school, and makes Knowledge and Dexterity at public Business common.
     5. Our Laws for the Distribution of Intestate Estates occasions a frequent Division of landed Property and prevents Monopolies, of Land.
     But in opposition to these We have laboured under many Disadvantages. The exorbitant Prerogatives of our Governors &c. which would have overborn our Liberties, if it had not been opposed by the five preceding Particulars.
    